
19.	The outstanding personal qualities which the representative of Iraq brings to the presidency of the thirty-sixth session of the General Assembly assure its success. We sincerely congratulate him on his election. Our delegation pledges its full support and cooperation.
20.	A special tribute is owed to his predecessor, Mr.Riidiger von Wechmar of the Federal Republic of Germany. He earned the admiration of all for the keen wisdom and outstanding skill with which he conducted the deliberations of the thirty-fifth session, as well as those of the special session held this year.
21.	Our delegation is again grateful to the Secretary General for his unstinting efforts to promote peace and development throughout the world.
22.	The Government and people of Jamaica warmly welcome the recent advance of the people of Belize to independence. Bound as we have been by close and varied ties for many years, Jamaica joined with many in supporting the legitimate struggle of the people of Belize for unfettered sovereignty and territorial integrity. That struggle has been conducted with persistence and dignity. Much praise is also due to the nonaligned movement, in which Belize had a special place, for making the cause of Belize its own.
23.	On this happy occasion we extend our most cordial congratulations to the Government and people of Belize, and look forward to continued close and fruitful relations. We wish for them a prosperous and secure future. They can be assured of our unstilted efforts on their behalf as they seek to participate fully in the international community.
24.	We also extend a warm welcome to Vanuatu, which has recently joined our community of nations.
25.	Jamaica fully recognizes that the international community has become increasingly interdependent. Indeed, 
within the context of nonalignment, much of our foreign policy is based upon that awareness and the reality of it.
26.	In working on and looking at the problems of the Caribbean and Latin America, Jamaica is convinced that the choices our region makes at this time and the options exercised, first and most importantly within our own region, but not inconsequentially by those outside the region, will have a decisive bearing on the scope and quality of the future which awaits our peoples. It is very important, therefore, that the priorities of our region be clearly stated at this time.
27.	In our view the most urgent task confronting the countries of Latin America is that of halting and reversing the impoverishment, stagnation and in some cases decline of already low standards of living for our people. It is equally important to do so within political and institutional parameters which do not circumscribe or threaten their fundamental rights and freedoms.
28.	In this respect, it is the unshakable conviction of the Government of Jamaica that the understandable aspirations of the people of the region to social and economic advancement cannot be met or fully realized in an environment in which democratic processes and fundamental freedoms are imperiled.
29.	Jamaica continues, therefore, to be deeply concerned at certain events elsewhere in the region. We also frankly acknowledge our skepticism and fundamental difference of opinion regarding the viability of some other political strategies and approaches to the region's social and economic problems. But Jamaica continues to maintain as a matter of fundamental principle and policy our recognition and acceptance of the right of States and peoples to choose freely their own path to social and economic development. This we believe to be not only an inherently sound and logical principle in a community of sovereign States, but one which, if practiced and adhered to by all States, will ensure that it is the people of our region themselves who determine their own future.
30.	It is necessary and timely to reiterate this because the geographic location of the Caribbean has imparted to the area an unhappy history as a prime theater of competition in the ideological, strategic and, in an earlier period, colonial conflicts of major Powers. That era and the policies it entails must fully and finally be put behind by all States, whether within or outside of this hemisphere.
31.	The people in many countries of the region are seeking to chart a new course for the future. We are convinced that the time is opportune for our region to become a theater of cooperation. Jamaica is gratified that there has been some response to its call for concerted efforts of economic assistance to the region as part of a renewed assault on social and economic deprivation in the Caribbean basin.
32.	The elusive goal of economic transformation, which we believe to be consonant both with the aspirations of our people and the best interests of the international community, will not be met in the foreseeable future without large-scale assistance and increased economic and functional cooperation within our region.
33.	In this latter regard, Jamaica is heartened that developments during last year and this year point to an increased willingness on the part of some Member States to commit themselves despite pressures on scarce resources to programs of intraregional economic assistance and cooperation. This can only augur well. My Government, for its part, is unwavering in its support for and commitment to the strengthening of economic and functional cooperation in Latin America and the Caribbean. Indeed, we are confirmed in the view that this process will be found to be one of the critical determinants of the destiny of our area.
34.	But at this point, and particularly in the context of the history of my own region, I would wish to express Jamaica's concern at the heightening level of international tension and polarization. This is for us, as it must be for the entire international community, a cause for grave unease. We can but be hopeful that events do not indeed portend the chill wind of the cold war.
35.	Jamaica is well aware that in our region, as elsewhere, peace and development are inextricably linked and are certain casualties of rising tension and exacerbated disputes. This is the spirit in which we repeat our call for the establishment of a zone of peace in the Caribbean and emphasize our Government's general support for and encouragement of such policies and measures as serve to lessen tension and promote peace in the region.
36.	Jamaica is aware that if the 1980s are to become, in economic terms, a watershed decade for Latin America and the Caribbean, as for other developing countries, certain adverse trends in the international environment must be reversed, and certain pressing issues of interest to the global community must be addressed soon.
37.	Recent trends towards confrontation and militarism are contributing to the weakening of the fabric of international security. There is now a new momentum in the escalation of the arms race and in the resurgence of the notion that force and military power are necessary elements for national existence. The arsenals of nuclear and conventional weapons that have been accumulated threaten Ae very survival of man on this planet and mock our alleged rationally. Hie nuclear-weapon Powers should lead the way and begin to curtail further nuclear weapon development. Now, more than ever, we need to strengthen the nonproliferation regime, to have universal application of effective safeguards and to put a stop to vertical proliferation.
38.	The buildup of increasingly sophisticated conventional weapons and the dramatic increase in international trade in arms over the last decade are also cause for great anxiety. Sadly, developing countries, often a theater for war in recent times, have become an important market for weapons. This squandering of scarce resources on spiraling military budgets has to be halted and reversed.
39.	All States have accepted that the goal of general and complete disarmament is both desirable and attainable. It is time that this consensus on the principle be translated into a consensus for action. It is our expectation that the forthcoming special session of the General Assembly on disarmament in 1982 will produce new and more effective approaches to disarmament.
40.	Developments over the past year "in the Middle East have not been encouraging in the search for peace. Tension and hostility have increased, contributing to the hardening of attitudes. Understandably, feelings ran high when Israel attacked the nuclear facilities in Iraq an act which Was rightly condemned by the international community. The whole episode demonstrated the need for statesmanship? in the region. Peace cannot be impeded by military force. Rather, it must be built on mutual trust and confidence and mutual accommodation. Jamaica has for a long time urged such an accommodation as a means of achieving peace. The rights of all parties in the region should be recognized. The elements of comprehensive settlement have already been identified by a broad consensus in the international community. They involve, first, the withdrawal of Israel from territories occupied in the 1967 war; secondly, the implementation of the right of the Palestinian people to self-determination and national independence; and, thirdly, the establishment of appropriate arrangements to enable all States in the region, including Israel, to exist in peace and security within their recognized boundaries. These elements would require adjustments of position on the part of all the parties concerned and would, establish a basis for negotiating a just and lasting peace.
41.	At present Lebanon is being absorbed into the Middle East conflict and is being torn apart by forces from without and within. The tragedy of Lebanon is the tragedy of a small country caught helplessly in the crossfire of a larger conflict. But we cannot abandon Lebanon to this fate. What is necessary is stronger international support for the Government of Lebanon in its efforts to extend its authority throughout the entire country. The time has come for the United Nations to insist on the withdrawal of all foreign troops from Lebanon. In addition, we require an end to the attacks by Israel, an end to outside exploitation of internal divisions and an end to interference in the internal affairs of Lebanon.
42.	Elsewhere, there are conflicts and tensions of varying degrees and intensity. None of them appears as intractable as that of southern Africa. There, the racist regime of South Africa, with the support of its newly acknowledged ally, continues to maintain an illegal colonial domination of Namibia and to entrench further the inhuman policy of apartheid. We reiterate our total condemnation of the system of apartheid and our full support for the South West Africa People's Organization [SW4P0] and its
struggle to liberate Namibia.
43.	On the Korean peninsula stubborn problems await a peaceful negotiated solution, but we note the encouraging signs of practical proposals for the resumption of a dialog. In SouthEast Asia the withdrawal of one superPower has not brought the hoped for peace and tranquility. Intervention and pretensions of domination have aroused instability and fear, instead of the needed trust and cooperation.
44.	This year Jamaica had the honor of being chosen as the site of the International Seabed Authority. Once again we should like to thank the international community for this honor. The Government and people of Jamaica are gratified at the trust placed in them and give the assurance that everything is being done to live up to that trust. We look forward to acting as hosts to the preparatory commission as soon as it is established. Like the vast
majority of Member States, Jamaica expects that there will be no obstacles in the way of adoption of the convention by next year, to enable the signature to take place in Caracas in the autumn of 1982.
45.	The world economy today is beset by difficulties and uncertainties. The pace of world economic growth has fallen to its lowest level since the recession of 1975. This has been accompanied by a slowdown in the expansion of world trade, by worsened imbalances in current account, by increasing unemployment and by accelerated inflation rates reaching levels unknown for many years. No country or group of countries has been able to escape their effects.
46.	These difficulties are but a reflection of the underlying structural maladjustments and the persisting lack of equity in international economic relations.
47.	The economic circumstances of the North cannot be divorced from those of the South. Attempts by countries
to find individual solutions have not worked. In fact, the , restrictive policies pursued to combat inflation in the industrialized countries have not brought prices under control. Instead they have adversely affected world trade and have contributed to a further deterioration in the global economy. As the economic crisis persists we witness an intensification of protectionist tendencies in the industrialized countries. But resort to such measures merely serves to impede the structural adjustment process and leads to a contraction in world trade.
48.	At no other time in history has the reality of interdependence been more evident. At no other time has there been a greater shared need to find solutions and to formulate collective policies. The international community must commit itself to managing the process of change, which is so vital to us all, if we are to achieve peace, equity and growth.
49.	Jamaica is still convinced that one such opportunity lies in the launching of global negotiations which will allow us to treat vital issues such as money and finance, trade, energy, raw materials and food in a coherent and integrated manner. The launching of the negotiations is already one year behind schedule. Time is not on our side, and we cannot afford to wait much longer. We must take a decision at this session to launch the global negotiations.
50.	We have just seen a temporary slowdown in the movement of world oil prices. It is, however, no more than that a temporary halt in the rise of world oil prices. The international community should not delude itself with visions of a glut in oil supplies on the world market and a consequent fall in the price of crude oil. Not even a stabilization in the world price of oil is to be expected.
51.	The high cost of energy and high interest rates in the capital markets of the world are still the major obstacles which lie in the way of development for us, the energy-deficient oil-importing developing countries. These two major items render all current development programming an exercise in futility. The recurrent deficits continue to rise for the oil-importing developing countries; they were over $80 billion last year. This major aggregate of deficit must be financed at ruinous rates of interest.
52.	It is for that reason that Jamaica cannot avoid a feeling of despondency at the meager results which were shown by the United Nations Conference on New and Renewable Sources of Energy, held at Nairobi. A useful Program of Action has indeed been worked out, but no means of implementing it have been found. Neither finance nor institutional arrangements have yet been worked out, and the interim proposals which emerged from the Conference will almost certainly show their inadequacy in due course.
53.	The inability of the international community to find measures for implementing the Nairobi Program has not removed the need for energy investment in developing countries. The energy deficient developing countries still need to diversify their sources of energy supply away from oil and gas.
54.	The Jamaican delegation regards it as a major misfortune that the World Bank has been unable to embark upon the expanded Program of energy investment which the proposed energy affiliate would have made possible. It has been unable to do so because important members of the Bank are opposed to its creation. The investment which is required cannot be financed by private enterprise. Jamaica therefore calls upon the industrialized countries and those developing countries which possess surplus resources of cash to expedite <their negotiations so as to bring the energy affiliate of the World Bank into existence as rapidly as possible.
55.	It is in the context of energy needs that my Prime Minister proposed at the Nairobi Conference the establishment of a center for research and development of new and renewable sources of energy, and a means of promoting equipment which will bring important energy supplies within the reach of the poorer rural people of the world. Jamaica has discovered that a long road will probably have to be traversed by the sponsors of our energy center before the center is established, but we shall reach the end of that road in due course. The Jamaican delegation expresses the hope that the decision to establish a center for research and development of new and renewable sources of energy will be made before the end of another regular session of the General Assembly.
56.	The interest of the world community in having balanced and sustained economic growth and development will not be met if the critical needs of any group of countries are ignored. The growth and dynamism of the international economic system as a whole can be assured only if we ensure the growth and development of its component parts. This is perhaps the single most important lesson to be learned when we look at the performance of the international economy over the years.
57.	It is a disturbing history of uneven growth, depressions and recessions. Indeed, even the crisis we now face is the result of insufficient regard for what on the face of it should be a truism: the whole can only be as buoyant as its parts. That is why Jamaica is increasingly concerned at the growing tendency in the international community to underestimate the needs of the so-called middle-income developing countries at this juncture of their development. This, we believe, carries with it a regrettable element of myopia and does not augur Well for the future dynamism of the world economy as a Whole.
5S. What is the reality with regard to this group of countries? The fact is that the overwhelming majority have found it impossible to make the transition to self sustaining economic growth. In the face of a prolonged world economic crisis and against a background of historical structural distortions, the sought after transition has proved elusive. Many middle-income countries have remained essentially primary mineral and agricultural producing economies with a measure of diversification.. For them minimal growth and stagnation have been the shared experience of the past decade.
59.	Jamaica believes that the international community, without prejudice to the real and pressing needs of others, must take seriously the need to assist middle-income countries in such areas as diversification and strengthening of export capacity, inducing high levels of investment flows into their development, improving the terms of their access to the international capital markets and removing tariff and non-tariff barriers to their exports. That is not an exhaustive list, but those are measures which we believe are suited to the needs of many middle-income countries and which therefore urgently recommend themselves if dynamic and sustained growth is to be generated within this group.
60.	Jamaica is pleased to find that the developing countries have at last decided to devote serious attention to economic cooperation among themselves. We are pleased with the Program of Action that was approved at the High Level Conference on Economic Cooperation among Developing Countries held at Caracas last May [see A/36/333 and Corr.l]. We thank those countries which have offered to host the series of expert groups which have been identified and trust that these groups will pursue their Program of activities with vigor and will discover how wide an area of cooperation is still open to developing countries without assistance from the developed world.
61.	The industrialized countries are sometimes heard expressing the view that agencies in the United Nations family should reserve their resources exclusively for activities which are universal in character and which concern all Members of the United Nations. It is said that to apply resources and facilities in order to deal with problems which are of direct concern only to one group of States Members of the United Nations is to misuse such resources. Economic cooperation among developing countries is sometimes singled out for that particular criticism.
62.	Jamaica most strongly dissents from that view. It cannot be said that economic cooperation among developing countries should not be a major concern of the United Nations because it is of interest to only 130 or 135 of the 156 Members of the United Nations. It is neither parochial nor a misuse of resources for UNCTAD or UNDP or IMF to devote resources and manpower to matters which are of interest primarily to the developing countries of this Organization.
63.	What greater anomaly is there than the devoting of our human and material resources to arms while in this very Assembly, year after year, we continue to hear that in many parts of our globe man is losing the struggle against hunger and malnutrition?
64.	At this time, when the seriousness of the food crisis has prompted FAO to call a global food alert, the international community might reflect on the solemn resolve made at the World Food Conference at Rome in 1974. There it was resolved that all Governments should accept the goal that "within a decade no child will go to bed hungry, that no family will fear for its next day's bread, and that no human being's future and capacities will be stunted by malnutrition."'
65.	The failure to eradicate hunger within the decade is a glaring reminder of the priorities of the international community.
66.	That pledge will not be kept, not because of any intrinsic impossibility of attainment but simply because the food problem has not been treated seriously enough by the international community, nor have efforts at the national level, an most cases, been anywhere near sufficient.
67.	Food production will continue to lag in the developing world, unless effective measures of agrarian reform, tax credit and investment policies, improvement of the rural infrastructure and appropriate education and extension Programs are carried out. Jamaica notes with concern that food production is further hampered by the increasing cost of inputs such as energy and fertilizers and by high interest rates.
68.	The establishment of IFAD and the recent citation of a food facility within IMF had proffered some hope, but, unfortunately, there has been a growing resistance to providing more funds for IFAD. Jamaica hopes that the major contributors to IFAD will be able to conclude negotiations with regard to the replenishment of that Fund's resources at ah early dafceV This is an urgent matter.
69.	We urge the international community to recognize fully the urgency and dimensions of the food crisis and to do all that is necessary to ensure that the call of the International Development Strategy for the Third United Nations Development Decade [General Assembly resolution 35/56] for the elimination of hunger and malnutrition at least by the end of the century does not begin to ring hollow.
70.	All of us as States Members of this noble Organization are custodians of the hopes and aspirations of mankind for peace and security and for a better way of life. We must translate these aspirations into realities. Therefore let us summon anew our energies; let us pledge ourselves anew to the principles and objectives of the Charter; let us act wisely, lest, as custodians of the future, we betray irrevocably that trust which has been placed in us.
71.	Allow me to close with a few words which are taken from a UNICEF calendar of some two decades ago but which I think are still relevant:
"There shall be peace on earth, But not until each child shall daily eat his fill, Go warmly clad against the winter wind, And learn his lessons with a tranquil mind And, thus released from hunger* fear and need, Regardless of his color, race or creed, Look upward smiling to the skies, His faith in man reflected in his eyes."
